                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION

JUAN SANCHEZ,                           §
                      Plaintiff,        §
                                        §
v.
                                        §
EQUIFAX INFORMATION SERVICES,           §      Case No. 3:20-CV-00188
LLC, EXPERIAN INFORMATION               §
SOLUTIONS, INC., and TRANS UNION,
LLC,
                      Defendant.

                 ATTACHMENT TO THE CIVIL COVER SHEET

COUNSEL FOR PLAINTIFF                  COUNSEL FOR TRANS UNION LLC
Carla L. Sanchez-Adams                 Lauren Wood
csanchez@trla.org                      lwood@qslwm.com
Texas Rio Grande Legal Aid, Inc.       Texas State Bar No. 24071186
4920 N. IH 35                          Quilling, Selander, Lownds,
Austin, TX 78751                       Winslett & Moser, P.C.
(512) 374-2763                         6900 N. Dallas Parkway, Suite 800
(512) 447-3940 Fax                     Plano, Texas 75024
and                                    (214) 560-5444
Stephanie James                        (214) 871-2111 Fax
sjames@trla.org
Texas Rio Grande Legal Aid, Inc.
1331 Texas Ave.
El Paso, TX 79901
(915) 585-5145
(915) 544-3789 Fax

COUNSEL FOR EQUIFAX                    COUNSEL FOR EXPERIAN
INFORMATION SERVICES, LLC              INFORMATION SOLUTIONS, INC.
Forrest M. “Teo” Seger III             David S. Smith
Texas Bar No. 24070587                 Texas Bar No. 24117073
teo.seger@clarkhillstrasburger.com     dssmith@jonesday.com
CLARK HILL STRASBURGER                 JONES DAY
2301 Broadway St.                      717 Texas Ave, Suite 3300
San Antonio, Texas 78215-1157          Houston, TX 77002
(210) 250-6000                         (832) 239-3939
(210) 250-6100 Fax                     (832) 239-3600 Fax




4256583.1
